Citation Nr: 0308209	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
bilateral pes planus, from February 18, 1997, to November 1, 
1999.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus, from November 2, 1999, 
forward.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left foot, 
secondary to service-connected pes planus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right foot, 
secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation, effective February 18, 1997.

In a January 2000 rating decision, the RO granted a 10 
percent evaluation for bilateral pes planus, effective 
November 2, 1999.  The veteran, however, filed his notice of 
disagreement with the initial noncompensable evaluation, 
which remains in effect for the period prior to November 2, 
1999.  See VA Form 21-4138, Statement in Support of Claim, 
received September 22, 1998.  The Board will therefore 
consider the entire period since the effective date of the 
grant of entitlement to service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In June 2000, the Board remanded this matter for additional 
development.  The requested development has been 
accomplished.

With respect to the claims of entitlement to a higher ratings 
for degenerative arthritis of the right and left feet, 
secondary to service-connected pes planus, the Board finds 
that the veteran has filed a notice of disagreement with the 
RO's initial assignment of 10 percent ratings for these 
disabilities, thereby initiating, but not perfecting, an 
appeal.  Therefore, for reasons that are discussed in more 
detail below, the issues on appeal have been recharacterized 
as shown above.  These claims are the subject of the REMAND 
herein.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus symptoms are not 
relieved by built-up shoe or arch support.

2.  The veteran's bilateral pes planus is best characterized 
as moderate in severity, with weight-bearing line over the 
great toe and pain on manipulation and use of the feet.

3.  The veteran's bilateral pes planus cannot be 
characterized as severe because there is no objective 
evidence of marked deformity (pronation/abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.    


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but not higher, 
for bilateral pes planus have been met, from February 18, 
1997, to November 1, 1999.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71, Diagnostic Code 5276 (2002).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met at any 
time since February 18, 1997.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.71, Diagnostic Code 5276 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in a January 
2003 supplemental statement of the case (SSOC), which, by 
means of the discussion therein, also notified him of the 
criteria for a higher rating and the reasons for the denial 
of his claim.  He has been informed, therefore, of what the 
evidence needs to show in order for an increased rating to be 
granted.  Additionally, the January 2003 SSOC informed the 
veteran of the type of information and evidence necessary to 
substantiate his claim and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available VA 
treatment records.  He has not identified any private medical 
source that would possess any pertinent and outstanding 
evidence.  In fact, he has never stated or intimated that he 
received non-VA treatment for his pes planus.  The March 2003 
statement from the veteran's accredited representative noted 
that the required evidence in this case had been obtained.  
The April 2003 submission by the representative did not 
provide information or evidence of outstanding records 
pertinent to the claim. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A decision can be rendered in this case without 
further examination.  In connection with the pending claim, 
VA has afforded the veteran examinations conducted in 
September 1997, November 1999, September 2000, and December 
2002.  The results of these examinations have been associated 
with the claims file and adequately present the current level 
of disability, such that reexamination is not required.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); VAOPGCPREC 
11-95.

The requirements of the VCAA have been met, and further 
development and/or remand is not warranted.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the January 2003 SSOC, which 
included discussion of the VCAA.


II.  Evaluation of bilateral pes planus

In a May 1998 decision, the RO granted entitlement to service 
connection for mild pes planus, bilateral, and assigned a 
noncompensable evaluation, effective February 18, 1997.  In 
January 2000, the RO increased the evaluation of bilateral 
pes planus to 10 percent, effective November 2, 1999.  The 
veteran, however, filed his notice of disagreement with the 
initial noncompensable evaluation, which remains in effect 
for the period prior to November 2, 1999.  

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  For a claim where 
the veteran has disagreed with the original rating assigned 
for a service-connected disability, it is necessary to 
determine whether he has at any time since his original claim 
met the requirements for a higher disability rating.  See 
Fenderson, supra.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

Pes planus is flat feet.  Buckley v. West, 12 Vet. App. 76 
(1998).  Acquired flatfeet is evaluated under Diagnostic Code 
(DC) 5276.  A noncompensable evaluation is warranted for mild 
flatfoot, in which symptoms are relieved by built-up shoe or 
arch support.  A 10 percent evaluation is warranted for 
bilateral flatfoot of moderate severity, characterized by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendon achillis, pain on manipulation and use 
of feet.  38 C.F.R. § 4.71a, DC 5276 (2002).

Since the effective date for the grant of entitlement to 
service connection, the veteran's bilateral pes planus has 
most closely approximated the severity contemplated for a 10 
percent evaluation.  At the VA examination in September 1997, 
the veteran reported a history of VA podiatry treatment 
consisting of prescribed arch supports, which reportedly 
failed in curbing the pain in his arches.  On physical 
examination and review of X-rays, mild bilateral pes planus 
was shown, but flexion deformities involving the plantar 
fascia of both feet were also shown.  A palpable fibroma 
approximately one centimeter in diameter was revealed beneath 
the first metatarsal of both feet.  The September 2000 VA 
examiner described the veteran's pes planus as very mild with 
few objective findings, but X-rays of the feet at that time 
disclosed deformity of both great toes.  The December 2002 VA 
examiner indicated the veteran's weight-bearing line was in 
the region of the second toe, consistent with moderate pes 
planus deformity.      

The next higher bilateral evaluation is 30 percent, warranted 
for severe flatfoot, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 
5276.  

Not during any stage of the appeal has the severity of the 
veteran's bilateral pes planus met the criteria for a 30 
percent evaluation.  Although there is indication of 
callosities, repeated examinations have failed to demonstrate 
objective evidence of marked deformity commensurate with a 
severe flatfoot disability.  As noted earlier, the September 
1997 VA examiner's X-ray interpretation resulted in a 
diagnosis of mild pes planus, and examination revealed no 
tenderness or swelling.  At the November 1999 examination, 
bilateral advanced pes planus was observed on extremity 
examination, but the general medical examiner did not provide 
object findings to support this.  There was no edema 
(swelling) and the diagnostic impression was simply "history 
of pes planus with bunion, right."  Few objective findings 
were reported.  

Additionally, the September 2000 VA examiner noted only very 
mild pronation, no evidence of trophic changes, no callus 
formation, no tenderness along the arches, and aligned 
Achilles tendons.  Although the veteran complained of pain 
with walking, the examiner noted that his complaints were not 
consistent with the objective findings of examination, which 
showed only very mild pes planus.  Likewise, the December 
2002 VA examiner documented no marked pronation or supination 
and stated that the veteran's pes planus was only moderate.  
Pronation was described as mild, or insignificant, at that 
time.  The veteran's calluses were associated with 
nonservice-connected bunions, as opposed to pes planus.  The 
VA treatment records provide no objective findings as to the 
severity of the veteran's bilateral pes planus and only 
indicate he is treated with orthopedic shoes, which do not 
completely rid him of pain during ambulation.    

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran has indicated a 30 percent evaluation is 
warranted because his prescribed arch supports and orthopedic 
(built-up) shoes "have not resolved his problem."  See VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, received February 18, 2000.  The failure of shoe or 
arch supports, however, merely precludes the assignment of a 
noncompensable evaluation.  See 38 C.F.R. § 4.71, DC 5276.  

While the veteran has consistently suggested his bilateral 
pes planus is severe, these subjective complaints are 
inconsistent with the objective findings, according to the 
September 2000 VA examiner.  The veteran's assessment as to 
the severity of his pes planus is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The well-reasoned 
physician diagnoses of record describing "mild" and 
"moderate" bilateral pes planus are thus accorded more 
weight.        

In the Board's June 2000 remand, it was specified that the RO 
should consider whether the veteran's bilateral pes planus 
affects range of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995), VAOPGCPREC 9-98.  Based on 
VA examinations conducted since the Board's remand, the RO in 
Cleveland, Ohio, granted entitlement to service connection 
for degenerative arthritis of the left foot and degenerative 
arthritis of the right foot, and assigned a 10 percent 
evaluation for each, due to pain on motion.  See January 2003 
SSOC.  Separate evaluations have been assigned on the basis 
of these factors, and further consideration is unnecessary.  
See 38 C.F.R. § 4.14 (2002).        

In sum, the objective medical evidence of record as 
demonstrated on VA examinations most closely approximates the 
criteria for a 10 percent evaluation, beginning February 18, 
1997, the effective date for the grant of entitlement to 
service connection, and a higher evaluation is not warranted, 
including for any period thereafter.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

By citing 38 C.F.R. § 3.321(b)(1) in the analysis section of 
the January 2003 SSOC, the RO appears to have adjudicated the 
issue of entitlement to an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

Given the RO's determination that no change was warranted in 
the current evaluation for pes planus, the RO effectively 
found that referral for extra-schedular consideration was not 
warranted in this case.  The Board agrees.  There is no 
evidence of an exceptional disability picture in this case.  
The schedular evaluation for the veteran's pes planus is not 
inadequate, and a higher rating is available under the 
appropriate diagnostic code.  The veteran has not required 
any recent periods of hospitalization for residuals of his 
service-connected disability, and there is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The veteran's 
bilateral pes planus is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to an initial evaluation of 10 percent, but not 
higher, for bilateral pes planus is granted from February 18, 
1997, to November 1, 1999, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied, from February 18, 1997, 
forward.


REMAND

Unfortunately, remand is required in order to accord due 
process.  In the January 2003 SSOC, the RO granted 
entitlement to service connection for degenerative arthritis 
of the left and right foot as secondary to the service-
connected pes planus, assigning a 10 percent evaluation to 
each foot.  The RO notified the veteran of this decision on 
January 14, 2003.  In a statement by the veteran's 
representative, dated in March 2003, the issues presented for 
review included evaluations for left and right foot 
degenerative arthritis, and the Board has reasonably 
construed this as a disagreement with and a desire for 
appellate review of the evaluations assigned to these 
disabilities in January 2003.  See 38 C.F.R. § 20.201 (2002).  
No Statement of the Case (SOC) has been provided on these 
issues, so the veteran has not had an opportunity to perfect 
an appeal.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue an 
SOC, and the Board must remand that issue to the RO for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In considering this issue, the RO must take into account that 
this is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found, and the distinction 
between disagreement with the original rating and a claim for 
an increase is important in terms of VA adjudicative actions.  
Id. The SOC provided to the veteran on the claims for a 
higher evaluation, on appeal from the initial grants of 
service connection, must comply with Fenderson in its 
phrasing and consideration of the issues on appeal.

Accordingly, this claim is REMANDED for the following:

Review the veteran's claims for a higher 
evaluation for degenerative arthritis of the 
left foot and degenerative arthritis of the 
right foot, both on appeal from the initial 
grants of service connection, and, if the 
determinations remain adverse to him, furnish 
a statement of the case on these issues to 
him and his representative.  Notify them of 
the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of these issues and secure 
appellate review by the Board.  Thereafter, 
these issues are to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


